Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Response to Amendments  
The amendment filed on 05/21/2021 has been entered. Claims 1 – 4 remain pending. Claims 3 – 4 remain withdrawn per the restriction requirement set forth on 09/18/2020 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Madan (GB2533915A) in view of Yasui (GB2492673A)

Regarding claims 1 – 2, Madan teaches an overlay for a sliding elements used in combustion engines [Title]. Madan teaches that sliding element can be a plain bearing (meeting claim 2) [page 3, last paragraph] including a substrate (“11” in Fig 1a) and an overlay (“10” in Fig 1a) [Fig 1a, Abstract] (interpreted as the base layer and coating layer, respectively). Madan further teaches that the overlay is bismuth or a bismuth alloy in which the bismuth alloy can be a bismuth-nickel alloy [page 6, 4th paragraph]. Madan also teaches that soft particles or hard particles can be distributed into the overlay, wherein the soft particles can be graphite (i.e. carbon content) [page 6, 5th paragraph]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the invention of Madan and selected the bismuth-nickel alloy as the overlay composition and used soft particles with a composition of graphite in the bismuth-nickel alloy. Given that Madan teaches that both a bismuth-nickel alloy and graphite soft particles can be included in the overlay material/layer, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results when selecting the combination of the two. 

Madan does not explicitly teach the amount of soft particles present. 
	
	Yasui teaches a sliding member having an overlay comprising a bismuth or bismuth alloy [Abstract]. Yasui in view of improving the fatigue resistance of the overlay, the carbon content should in a mass percent range of 0.1% or less, which overlaps with the claimed range [0023]. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the bismuth-nickel alloy overlay of Madan and controlled the amount of carbon/graphite 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (GB2492673A) in view of Madan (GB2533915A)

Regarding claims 1 – 2, Yasui teaches a sliding member having an overlay (interpreted as the claimed “coating”) comprising a bismuth or bismuth alloy [Abstract]. Yasui further teaches that the sliding member includes a base (interpreted as the claimed “base layer”) [0028, Fig 1 labeled “12”] and is used in a bearing (meeting claim 2) [0006]. Yasui also teaches that, in view of improving the fatigue resistance of the overlay, the carbon content should in a mass percent range of 0.1% or less, which overlaps with the claimed range [0023]. 

Yasui does not explicitly teach that the bismuth or bismuth alloy overlay consists of bismuth and nickel.
	
	 Madan teaches an overlay for a sliding elements used in combustion engines [Title]. Madan teaches that sliding element can be a plain bearing [page 3, last paragraph]. Madan further teaches that th paragraph]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the overlay of Yasui and selected the bismuth-nickel alloy as the overlay composition as taught by Mada. Given that both Yasui and Madan teach sliding bearings with overlays that have a composition of bismuth or a bismuth alloy (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in combining them to achieve the predictable result of a bismuth-nickel alloy overlay with a carbon range of 0.1 mass% or less. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (See MPEP 2144.06 I).
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, in the interest of compact prosecution, the examiner will respond to remarks regarding criticality of the claimed invention/range, given that said remarks would be/is applicable to the rejections set forth in this office action. 

First, applicant cites paragraphs [0006, 0007] which indicates that the amount of carbon claimed is critical to improving the fatigue resistance and reducing embrittlement of the coating layer. However, Yasui teaches a carbon content of 0.1 mass% or less which is substantially overlapping with the claimed range, and Yasui explicitly discloses that such a range of carbon leads to improved fatigue resistance [Yasui, 0023]. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (See MPEP 716.02(c) II)
Additionally, it appears that Figure 3 of the instant invention is a chart showing fatigue resistance/amount based on the amount of carbon present for the first embodiment (i.e. an bismuth and nickel overlay) [See 0013, 0017 and 0030, 0031/Table 1]. However, this chart appears to be when nickel is specifically present in an amount of 2.0 wt%. Therefore, it is unclear to the examiner based on the data in Figure 3 of the instant invention, that the claimed amount of carbon would provide unexpected results for a bismuth-nickel alloy with any combinational amount of bismuth and nickel (i.e. 0 – 100% bismuth and 0 – 100% nickel (not including the endpoints)). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (See MPEP 716.02(d)) 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,664,865 – A graphite material that is impregnated with a bismuth-nickel alloy, wherein the amount of graphite is 10 – 20 volume%


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                    


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731